Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-17-2005

Wilson v. Beard
Precedential or Non-Precedential: Precedential

Docket No. 04-2461




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Wilson v. Beard" (2005). 2005 Decisions. Paper 293.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/293


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                  IN THE UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                               _______________

                                      No. 04-2461
                                   ________________

                                  ZACHARY WILSON

                                              v.

 JEFFREY A. BEARD, Commissioner of the Pennsylvania Department of Corrections;
    DONALD T. VAUGHN, Superintendent of the State Correctional Institution at
                              Graterford,

                                                     Appellants

                      ____________________________________

           Before: SCIRICA, Chief Judge, ROTH and BECKER, Circuit Judges
                             _______________________

                            ORDER AMENDING OPINION
                             _______________________

      On page 10, the last sentence of the second full paragraph, is amended to read as

follows:

      It does contend, however, that Wilson could have discovered the existence
      of the videotape as early as April 1, 1997, and that, if he could, his petition
      was filed four days too late.

                                   BY THE COURT:


                                   /s/ Edward R. Becker
                                   Circuit Judge
DATED: October 17, 2005
nmb/cc:   (Thomas W. Dolgenos, Esq.
          (J. Hunter Bennett, Esq.
          Michael Wiseman, Esq.
          Christina A. Swarns, Esq.